COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-320-CV

 
ARLINGTON 
INDEPENDENT                                                    APPELLANT
SCHOOL 
DISTRICT
 
V.
 
THE 
ED WALKER COMPANY,                                                   APPELLEES
HISAW 
& ASSOCITATES, GENERAL
CONTRACTORS, INC., AND VLK
ARCHITECTS, INC.
----------
FROM 
THE 342nd DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion to Dismiss Appeal.” It is the court's 
opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(2), 43.2(f).
        Costs 
of appeal shall be paid by the party incurring the same, for which let execution 
issue.

  
                                                                  PER 
CURIAM

  
PANEL D:   CAYCE, 
C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
March 4, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.